Case 2:10-cv-02877-MKB-ARL Document 177 Filed 04/09/21 Page 1 of 1 PageID #: 1317

                           DEVITT SPELLMAN BARRETT, LLP
                                 ATTORNEYS AND COUNSELLORS AT LAW
                                              50 Route 111
                                       Smithtown, New York 11787
                                                  Phone: (631) 724-8833
  KEVIN M. SPELLMAN                                 Fax: (631) 724-8010            JOHN G. SOMMERS
  NICHOLAS M. BRINO                        Email: info@devittspellmanlaw.com       MICHELE A. PERLIN
  DAVID S. PALLAI                           (direct mail to Smithtown address)     GREGORY J. DE TOLLA
  JUSTIN M. ROWE                                                                   CHRISTI M. KUNZIG
  JOHN M. SHIELDS                                                                  JOSEPH WELSH
  JENNIFER T. CHAVEZ                                                               CHRISTINE CUSUMANO
  JACLYN L. DAR CONTE
                                                                                       Of Counsel
  STEPHAN D. TRACE                                                                 JOHN M. DENBY
  FELICIA GROSS                                                                    STEFANIE AFFRONTI
  SCOTT J. KREPPEIN                                                                DEBORAH C. ZACHARY
  CHERYL L. BERGER                                                                 EILEEN M. O’NEILL
  ROBERT A. KOUBEK                                                                 ROGER E. SIEGEL
                                                                                   EMMANUEL KOSSARIS
      Retired                                                                      JOHN T. TRACY
  JOSEPH P. DEVITT (1923-2017)
  THOMAS J. SPELLMAN, JR.
  WILLIAM J. BARRETT
  JELTJE de JONG
                                                       April 9, 2021

  Via ECF

  Honorable Margo K. Brodie, U.S.D.J.
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn New York 11201

                        Re:      MacFarlane v. Ewald, et al, 10-cv-02877 (MKB) (ARL) (EDNY)

  Dear Honorable Margo K. Brodie:

  Counsel for the Defendants in this matter agree with Plaintiff’s counsel that mediation may not be
  appropriate at this time for this case. However, we have remained in communication with
  Plaintiff’s counsel throughout the process and have recently made a settlement offer.

  We will keep the Court apprised of any further discussions with Plaintiff’s counsel or
  developments. Thank you for your consideration.

                                                                 Respectfully submitted,

                                                                 DEVITT SPELLMAN BARRETT, LLP

                                                                       /s/
                                                                 John M. Shields

  cc:    All Counsel (via ECF)

                                   ___________________________________

                    200 GARDEN CITY PLAZA, SUITE 225, GARDEN CITY, NEW YORK 11530
                          90 STATE STREET, SUITE 700, ALBANY, NEW YORK 12207
                                              (866) 851-1123
